In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Fire Wardens of the Tarrytown Volunteer Fire Department of Tarrytown, New York, dated March 21, 2006, which terminated the petitioner’s membership in the respondent Tarrytown Volunteer Fire Department of Tarrytown, New York, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lippman, J.), entered September 28, 2006, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly determined that the respondent Board of Fire Wardens of the Tarrytown Volunteer Fire Department of Tarrytown, New York (hereinafter the Board), complied with the bylaws of the respondent Tarrytown Volunteer Fire *691Department of Tarry town, New York, and that its determination to terminate the petitioner’s membership had a rational basis (see Matter of Anderson v Board of Directors of Powelton Club, 284 AD2d 454 [2001]; Matter of Graebe v Board of Directors of Richmond County Country Club, 274 AD2d 429; Matter of Wood v Cosgrove, 237 AD2d 616, 617 [1997]). In addition, there was no evidence in the record to support the petitioner’s contention that the Board was biased (see Matter of Marandino v Westchester Country Club, Inc., 33 AD3d 800, 801 [2006]; see also Matter of Warder v Board of Regents of Univ. of State of N.Y., 53 NY2d 186, 197 [1981], cert denied 454 US 1125 [1981]; Matter of Schindlar v Incorporated Vil. of Lloyd Harbor, 261 AD2d 626 [1999]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Mastro, J.E, Dickerson, Belen and Chambers, JJ., concur.